Citation Nr: 0516077	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  00-17 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of a Vietnam Era veteran who died 
in April 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The case was last before the Board in 
June 2003, when it was remanded for further development which 
has now been completed to the extent possible.  


FINDINGS OF FACT

1.  The veteran committed suicide in April 1999.  

2.  At the time of his death, the veteran had not claimed or 
established entitlement to service connection for any 
disability.  

3.  Any post-traumatic stress disorder which may have been 
present at the time of the veteran's death was not the result 
of a combat-related stressor event or of a verified stressor 
event in service.  

4.  Service-connected disability played no role in the 
veteran's suicide.  


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death has not been established.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claim, the information she should 
provide to enable the RO to obtain evidence on her behalf, 
the assistance that VA would provide to obtain evidence on 
her behalf, and the evidence that the appellant should submit 
if she did not desire the RO to obtain the evidence on her 
behalf.  See, e.g., the letters addressed to the appellant by 
the RO, the Board, or the Appeals Management Center (AMC) 
dated November 30, 1999, July 16, 2001, December 27, 2002, 
and April 14, 2004.  In the latter letter, the AMC 
specifically informed the appellant of the current status of 
her claim.  She had already been informed in prior letters 
and in the statement of the case and supplements thereto of 
what the evidence must show in order to support the claim.  
The appellant was also asked to inform the AMC of any 
additional evidence or information which she thought would 
support her claim, so that the RO could attempt to obtain 
this additional evidence for her.  Moreover, since the 
appellant was informed of the evidence that would be 
pertinent to her claim and requested to submit such evidence 
or provide the information necessary to enable the RO to 
obtain such evidence, the Board believes that the appellant 
was on notice of the fact that she should submit any 
pertinent evidence in her possession.  Therefore, to this 
extent, the Board is satisfied that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Moreover, extensive private medical evidence, the complete 
service medical records, the veteran's service personnel 
records, and other information from the service department 
have been obtained.  Both the appellant and Dr. G. have also 
been requested to identify specific in-service stressors 
supporting a diagnosis of PTSD in the veteran.  Neither has 
done so.  Moreover, neither the appellant nor her 
representative has identified any additional evidence which 
could be obtained to substantiate the present claim, and the 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In the present case, the relevant issue was initially 
adjudicated by the RO in January 2000, prior to the enactment 
of the VCAA in November of that year.  Subsequently, 
extensive notification and evidentiary development were 
accomplished in accordance with the VCAA, and the claim was 
last adjudicated in December 2004 after the final VCAA letter 
was issued in April 2004.  There is no indication or reason 
to believe that that the ultimate decision of the RO on the 
merits of this claim would have been different had initial 
adjudication been preceded by complete VCAA notification and 
development.  In sum, the Board is satisfied that VA properly 
processed the claim following compliance with the notice 
requirements of the VCAA and the implementing regulations and 
Pelegrini.  Any remaining procedural errors would constitute 
harmless error.  Therefore, in the Board's opinion, there is 
no prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
appellant's claim.  



II.  Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service in wartime or peacetime.  38 U.S.C.A 
§§ 1110, 1131 (West 2002).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed in-service 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (1998).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary, provided that the 
testimony is found to be satisfactory and consistent with the 
circumstances, conditions or hardships of such service.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1998); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the course of the present claim, § 3.304(f) was 
amended, retroactively effective March 7, 1997.  64 Fed. Reg. 
32807-32808 (1999).  The amended regulation, 38 C.F.R. 
§ 3.304(f) (2001), provides:  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Subsequent amendments to 
this regulation, effective March 7, 2002, did not change 
these provisions.  

In Cohen v. Brown, 10 Vet. App. 128 (1997), the U.S. Court of 
Appeals for Veterans Claims (Court) noted that VA had adopted 
a final rule in October 1996, effective November 7, 1996, 
revising 38 C.F.R. §§ 4.125 and 4.126 (1996).  The effect of 
these revisions was to change the diagnostic criteria for 
mental disorders from the Diagnostic and Statistical Manual 
for Mental Disorders (DSM), third edition and the third 
edition, revised, to the fourth edition (DSM-IV).  

The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
were "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

It is the appellant's contention in this case that the 
veteran suffered from PTSD related to unspecified stressor 
events which occurred in service, and that this condition 
contributed to his suicide in April 1999.  

The veteran served on active duty in the U.S. Armed Forces 
from January 1969 to January 1972.  The service medical 
records are devoid of any evidence of a psychiatric disorder.  
The veteran was trained and served as a counter-intelligence 
agent, and eventually rose to the enlisted grade of Sergeant, 
E-5.  According to his official military records, his only 
overseas service was from July 1970 to January 1972 in 
Thailand, not Vietnam, although he received the Vietnam 
Service Medal and the Vietnam Campaign Medal.  He likewise 
received no awards or decorations, such as the Purple Heart 
Medal, the Combat Infantry Badge, the Silver Star, the 
Distinguished Service Cross, the Bronze Star Medal with "V" 
device, etc., indicating participation in combat with the 
enemy.  It is noted that, according to his official military 
records, the appellant did receive a Presidential Unit 
Citation (which is normally awarded to units of the U.S. 
Armed Forces for extraordinary heroism in action against an 
armed enemy); however, investigation has disclosed that the 
unit to which the veteran was assigned in Thailand (the 17th 
Military Intelligence Detachment and/or the 500th Military 
Intelligence Group) did not receive a Presidential Unit 
Citation during the time the veteran served overseas in that 
unit.  The Board cannot explain this anomaly, although it is 
noted that the veteran's service records do not include the 
orders or other documentation associated with the award of a 
Presidential Unit Citation which would identify the unit 
awarded the citation and the reasons therefore.  The veteran 
also received the Army Commendation Medal, but the citation 
accompanying that award does not indicate that it was for 
combat-related actions.  The veteran's Enlisted Efficiency 
Reports indicate that he mainly performed the duties of a 
technician in a field office while serving in Thailand, 
including investigative and administrative duties; combat-
related activities are not mentioned in these reports.  Since 
he did not serve in a combat area, did not serve in a combat-
related occupational specialty or in a combat unit, and did 
not receive any wounds or individual award and decoration 
indicating combat status, the Board has concluded that a 
preponderance of the available evidence indicates that the 
veteran did not engage in combat with the enemy during his 
active military service.  The appellant's representative is 
simply wrong in asserting that the receipt of a Presidential 
Unit Citation (if this in fact occurred in this case) is 
prima facie evidence of a combat-related stressor.  

A valid diagnosis of PTSD must therefore be supported by 
verified stressor events which occurred in service.  

In April 1994, the appellant married the veteran.  It is not 
clear whether she knew the veteran while he was serving in 
active service.  

The veteran was hospitalized at a private hospital in August 
1996 for the treatment of alcohol dependence and alcoholic 
hepatitis.  It was reported that the veteran had a 
longstanding history of alcohol consumption and a DUI three 
years previously.  It was further reported that the veteran 
was a "Vietnam vet," that he was let go from his job as a 
real estate appraiser late in 1995, and that he had recently 
taken a job as a remodeling contractor.  There was no medical 
history of previous psychiatric illness reported at this 
time.  The discharge diagnoses also included major 
depression, but there is no mention of PTSD in these medical 
records.  

In May 1998, the veteran was hospitalized at a private 
hospital for the treatment of hyponatremia and a seizure 
episode.  The report of a psychiatric consultation by W.R.G., 
M.D., at this time notes financial difficulties resulting 
from the veteran's lack of employment and the loss of his 
ability to maintain employment as a real estate appraiser, 
but no service-related stressor event, in connection with the 
reported psychiatric diagnoses of a depressive disorder, 
alcohol dependency and alcohol withdrawal with secondary 
seizure disorder.  No diagnosis of PTSD was reported by 
Dr. G. at this time.  

The veteran returned to a private medical facility in June 
and July 1998 for the treatment of alcohol dependence and 
depression.  It was noted that the veteran had a long history 
of alcohol dependency, drinking at least a fifth of liquor 
daily.  It was reported that his wife became worried about 
his safety because he was in possession of a loaded pistol 
and voicing suicidal threats.  She reported that the veteran 
had not worked in nearly four years, that she had recently 
threatened to leave him, and that she was fearful of him 
becoming suicidal if she issued an ultimatum for him to make 
a choice between alcohol and their marriage.  The veteran 
stated that he had served in the military in Vietnam, earning 
many medals and awards, but he did not relate any specific 
stressor incidents dating from his active service.  A 
psychiatric consultation at this time did not result in a 
diagnosis of PTSD, just alcohol dependence and recurrent 
major depression.  

The veteran was again hospitalized at a private facility in 
February 1999 for the treatment of syncope and seizures.  The 
report of a consultation by Dr. G. at this time indicates 
that there were significant family and environmental 
stressors in the past few weeks which had impacted the 
veteran's ability to maintain sobriety.  No mention was made 
by Dr. G. of any service-related stressor, and the 
psychiatric diagnoses at this time included a depressive 
disorder, alcohol dependency, and alcohol withdrawal, but not 
PTSD.  

The veteran died in April 1999 at the age of 52 due to a 
self-inflicted gunshot wound to the head.  An autopsy was 
performed which indicated that death resulted from a contact 
gunshot wound to the head which caused skull fractures and 
injury to the brain.  It was also noted in the autopsy report 
that the veteran was an ethanol abuser and had left a suicide 
note.  Postmortem toxicology of the blood was positive for 
ethanol.  Other diagnoses noted in the autopsy report 
included mild atherosclerosis of the aorta, congestion of the 
viscera, and moderate fatty change of the liver, but there 
was no indication that these conditions had contributed to 
the veteran's death.  No contributory causes of death were 
listed on the official Certificate of Death.  The Police 
Incident and Crime Report indicate suicide by firearm.  

The Chief Medical Examiner's Report dated in April 1999 
concludes that the veteran died as a result of a gunshot 
wound to the head.  The veteran's history of alcohol abuse 
was also noted by the Chief Medical Examiner, who further 
reported that the veteran's wife had spent the night with her 
sister because the veteran was much intoxicated and had found 
him dead on the floor when she returned home the next 
morning.  The veteran was described in the Chief Medical 
Examiner's Report as a "Vietnam veteran" affiliated with 
counter-intelligence who had experienced nightmares for many 
years because of his experiences in the war.  Neither the 
specific experiences leading to these nightmares nor the 
contents of the veteran's nightmares were described.  The 
Kosovo situation reportedly had caused a recurrence of the 
veteran's nightmare episodes.  The Chief Medical Examiner 
stated in this report that the veteran's wife (the appellant) 
claimed that the U.S. Government had killed him.  According 
to the veteran's psychiatrist, the veteran had suffered from 
depression and alcohol abuse.  PTSD was not mentioned in the 
Chief Medical Examiner's Report.  

During his lifetime, the veteran neither claimed nor 
established his entitlement to service connection for any 
disability.  

In August 1999, Dr. G. wrote to the appellant to state that 
the veteran had been seen by him for medication management of 
recurring depression and alcohol dependence.  Dr. G. stated 
that he was "convinced" that the veteran also demonstrated 
PTSD, although "he had difficulty in discussing and eluding 
to his Viet Nam tour."  Dr. G. did not mention any specific 
stressor event as the basis for the veteran's alleged PTSD, 
and he apparently was unaware that the veteran never served 
in Vietnam.  

In February 2000, Dr. G. again wrote to the appellant to 
state that the veteran suffered from PTSD and manifested many 
symptoms associated with PTSD.  Dr. G. reportedly saw the 
veteran clinically two weeks before his death, and 
"affective stability was noted at that time.  Recurrent 
memories and thought disorganization influenced his suicidal 
ideation and completion."  Dr. G. still did not mention any 
specific stressor event as the basis for his diagnosis of 
PTSD in the veteran.  

By letter dated July 16, 2001, the RO asked the appellant to 
provide specifics concerning the alleged stressors in 
service, such as the dates and locations of the stressor 
events in service, what occurred, etc.; and also to submit a 
copy of the veteran's suicide note.  The appellant replied in 
an August 2001 written statement that she did not know of any 
specific incidents in service as the veteran denied having an 
emotional disorder to her.  A copy of the veteran's suicide 
note has never been received.  

The veteran's suicide in April 1999 was the overwhelming 
cause of his death, and this event, occurring more than 25 
year after the veteran's discharge from active service in 
1972, is itself entirely unrelated to service.  The Board has 
both noted and considered the appellant's contention that the 
veteran suffered from PTSD related to unspecified wartime 
experiences which somehow was the underlying cause of his 
suicide.  However, the evidence will not sustain this 
argument.  

First of all, the veteran did not identify any specific 
stressor events during his lifetime.  In fact, it is reported 
by both the appellant and Dr. G. that the veteran was 
reluctant to discuss any specific events occurring in 
service, and the contemporary medical records do not reflect 
a description of any service-related stressor event upon 
which to base a medically valid diagnosis of PTSD.  In view 
of the veteran's death, it is not very likely that specific 
stressors events dating from service can now be identified, 
much less verified.  

Dr. G.'s current opinion that the veteran had PTSD prior to 
his death is not corroborated by the contemporary medical 
records, including those signed by him, none of which even 
mention PTSD or any specific stressor event upon which to 
base a valid diagnosis of PTSD.  Dr. G.'s current opinion 
appears to be both very speculative in nature and partially 
based upon the erroneous belief that the veteran served in 
combat in Vietnam.  In any event, Dr. G.'s diagnosis of PTSD 
is not related to a specific stressor event, as required by 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, D.C., 1994 (DSM-IV), and thus does not represent 
a medically valid diagnosis based upon alleged in-service 
trauma.  Furthermore, even assuming that the veteran did have 
PTSD prior to his death, the relevant evidence reflects the 
existence only of postservice financial, family, and 
environmental stressors which are completely unrelated to 
service.  

There were no service-connected disabilities established 
during the veteran's lifetime.  The major depression and 
alcohol dependence documented in the medical evidence are not 
shown to have been present in service or for many years 
afterward.  Thus, to the extent that these conditions may 
have contributed to the veteran's death, they are not related 
to service.  The veteran' s suicide more than 25 years after 
service is not shown by competent evidence to have been 
related in any way to his active military service or to any 
incident which occurred during that service.  No contributory 
causes of the veteran's death have been identified by 
competent medical evidence.  In sum, the preponderance of the 
evidence establishes that service- connected disability 
neither caused nor contributed to the veteran's death.  
Accordingly, this appeal will be denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


